In a negligence action to recover damages for personal injuries, the defendant appeals from an order of the Supreme Court, Kings County (Kartell, J.), dated August 20, 1980, which denied its motion to dismiss the action for failure to serve a complaint. Order reversed, on the law, without costs or disbursements, and motion granted. Plaintiff served her complaint some 28 months after her attorney had returned to work following an illness. Her failure to offer any excuse for this inordinate delay made it an abuse of discretion for Special Term to have denied the defendant’s motion to dismiss the action. (See Barasch v Micucci, 49 NY2d 594; Kahn v Columbo, 74 AD2d 622.) Hopkins, J. P., Damiani, Gibbons and Weinstein, JJ., concur.